Citation Nr: 9901761	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-34 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1965.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from an April 1994 rating 
decision by the Philadelphia, Pennsylvania RO which continued 
a 20 percent rating for the right knee disability under 
Diagnostic Code 5257.  

In April 1996, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  This case was before the 
Board in May 1997 when it was remanded for additional 
development.  Following the remand, the RO continued the 20 
percent rating, but changed the Diagnostic Code to 5010-5260. 


FINDING OF FACT

The veteran's right knee disability is manifested by limited 
range of motion due to pain as noted in a July 1998 VA 
examination report, to include range of motion at 30 degrees 
of extension to 75 degrees of flexion, with swelling, and no 
subluxation or instability. 


CONCLUSION OF LAW

The criteria for a 40 percent rating for a right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010-5261 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was treated for a right knee injury on two 
occasions during service.  X-rays following service revealed 
an ununited secondary epiphysis of anterior spine of the 
right tibia representing an old Osgood-Schlatters disease.  
In March 1968, the RO granted service connection for a right 
knee disability (characterized as Osgood-Schlatters 
disease), evaluated as 10 percent disabling.  By rating 
decision dated in February 1974, the evaluation for the 
veteran's service-connected right knee disability (this time 
characterized as chronic internal derangement) was increased 
from 10 percent to 20 percent.

In February 1994, the veteran submitted a claim for an 
increased rating, noting complaints of swelling and pain in 
his right knee.  

A March 1994 VA examination report notes the veterans 
complaints of right knee pain.  Examination showed no 
tenderness or instability in the knee.  Examination also 
revealed flexion of 110 degrees.  X-rays revealed evidence of 
advanced degenerative arthritis.  Assessment was right knee 
strain with internal derangement and advanced degenerative 
joint disease.  

The veteran testified during an April 1996 travel board 
hearing that his right knee is red, warm, tender and swollen.  
He indicated that he experiences intermittent stiffness 
and is in extreme pain.  He further stated that he was 
experiencing instability and loss of lateral movement in his 
right knee.  He related that the pain in his right knee had 
worsened in the last six months.  In addition, the veteran 
stated that he had been employed as a truck driver, but has 
not worked since 1980 because of his right knee disability. 

A January 1997 VA examination report fails to include any 
findings relative to the veteran's right knee.  Instead, his 
left knee was examined.

The evidence of record indicates that pursuant to the Boards 
remand, the RO obtained VA treatment records dated from 
December 1996 to August 1998.  These treatment records note 
that the veteran was seen with various complaints, including 
degenerative joint disease of the right knee.  A December 
1996 treatment record notes a diagnosis of osteoarthritis of 
the right knee.  An August 1998 treatment record notes that 
the veteran uses a cane occasionally as needed.  Assessment 
included degenerative joint disease of the right knee.

The veteran underwent a special VA joints examination in 
August 1997.  The examination report notes the veteran's 
complaints of instability and locking in his right knee.  The 
veteran also indicated that he uses a cane.  Upon 
examination, range of motion was from 0 to 120 degrees.  A 
small effusion was noted.  There was medical joint space 
tenderness.  The right knee was stable to varus and valgus 
stresses.  The cruciate ligaments were intact.  X-rays 
revealed severe degenerative joint disease with cyst and 
osteophyte formation.  

The RO, finding the August 1997 VA examination to be 
inadequate for rating purposes, requested another VA 
examination, which was conducted in July 1998.  The 
examination report notes the veteran's complaints of pain and 
stiffness in his right knee, especially on exertion.  The 
veteran indicated that he uses a cane and a knee brace at 
times.  Upon examination, the right knee showed boggy 
swelling.  A residual extension deficit of 30 degrees due to 
pain was noted.  Flexion was from 30 to 75 degrees; further 
flexion caused pain.  There was no evidence of subluxation or 
instability.  Upon repeated testing, there was no evidence of 
easy fatigability or incoordination.  The examiner noted that 
severe degenerative arthritis was confirmed both by x-ray and 
physical examination.  In addition, the examiner noted that 
the right knee is prone to exacerbation and flare-ups.  
The examiner further noted that the veteran's right knee 
disability severely affects his performance as a truck 
driver secondary to constant use of this for driving a 
truck.

Analysis

The veteran contends that a right knee disability is more 
disabling than currently evaluated.  In addition, both the 
veteran and his representative contend that the service-
connected right knee disability has impacted on the veteran's 
ability to work.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible 
 capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  On the basis of the entire record, particularly 
findings noted in a July 1998 VA examination report, the 
Board finds that an increased rating is warranted for the 
veteran's service-connected right knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski , 1 Vet. 
App. 589 (1991).  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  Degenerative arthritis is rated in 
accordance with Diagnostic Code 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, in this case the knee.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  

The veterans knee disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  The Rating Schedule provides that flexion of the 
leg limited to 60 degrees warrants a noncompensable rating, 
flexion limited to 45 degrees warrants a 10 percent rating, 
flexion limited to 

30 degrees warrants a 20 percent rating, and flexion limited 
to 15 degrees warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1998).  The schedule also 
provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  Flexion of the knee to 140 
degrees is considered full and extension to 0 degrees is 
considered full.  See 38 C.F.R. § 4.71, Plate II.  Functional 
loss, which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, should be considered in 
addition to the criteria set forth in the appropriate 
Diagnostic Codes of the Schedule when ascertaining the 
severity of musculoskeletal disabilities.  38 C.F.R. § 4.40 
(1998); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the  criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

After reviewing the record, it is concluded that the extent 
of right knee disability meets the criteria required for a 40 
percent evaluation under Diagnostic Code 5261.  The most 
recent (July 1998) VA examination notes limited range of 
motion due to pain to include extension limited to 30 
degrees.  The examiner essentially reported this on two 
occasions, first noting that extension had a deficit of 30 
degrees and then also noting that the knees motion was from 
30 degrees to 70 degrees.  This can only be interpreted as 
showing that the extension of the knee is only to 30 degrees, 
which qualifies for a 40 percent rating under the applicable 
criteria.  A higher rating based on limitation of motion 
would require limitation of extension to 45 degrees under 
Diagnostic Code 5261 or ankylosis under Diagnostic Code 5256.  
Clearly, neither ankylosis nor limitation of extension to 45 
degrees has been shown, 

nor has it been shown that pain would be of a nature as to 
limit motion beyond that shown at the time of the examination 
which was conducted in July 1998.  The examiner specifically 
commented that there was no additional loss of motion due to 
pain. 

Further, it is noted that the veteran had previously been 
rated under Diagnostic Code 5257 which provides that other 
impairment of the knee with recurrent subluxation or lateral 
instability will be rated at 10 percent when slight, 20 
percent when moderate and 30 percent when severe.  The VA 
General Counsel has specifically held that arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97 (July 1, 
1997).  In this case, however, recent VA examinations have 
not shown any evidence of subluxation or instability as to 
warrant a separate rating.  On the most recent examination, 
the examiner specifically noted that there was no evidence of 
instability or subluxation.  Accordingly, the 40 percent 
rating assigned under Code 5261 adequately reflects the 
extent of disability present.

Moreover, the Board finds that the veteran's right knee 
disability does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In fact, the veteran has 
presented no evidence of recent interference with employment, 
required hospitalization, or even required extensive 
treatment on an outpatient basis.  It is recognized that the 
examiner commented that the knee disability severely affected 
the veterans ability to drive a truck.  However, the current 
rating of 40 percent contemplates a significant degree of 
industrial impairment.  Accordingly, the degree to which the 
veteran's service connected right knee disability impairs him 
industrially has not been shown to be inadequately 
contemplated in the percentage evaluation assigned that 
disability. Thus, the Board finds that an extraschedular 
evaluation is not warranted.



ORDER

Entitlement to an increased 40 percent rating for a right 
knee disability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
